DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter (US 2019/0148908).
With respect to claim 1, Halbritter ‘908 shows and discloses a light source device (Fig 1) comprising: a laser diode configured to emit laser light (Fig 1: 200 optoelectronic semiconductor chip emits laser light 205/210); a substrate directly or indirectly supporting the laser diode (Fig 1: substrate 500 directly supporting the laser diode).  The claim further requires a glass cap secured to the substrate and covering the laser diode, the glass cap comprising a front glass wall configured to transmit the laser light that is emitted from the laser diode, the front glass wall having an incident surface on which the laser light is incident and an emission surface from which the laser light exits; and a photodetector directly or indirectly supported by the substrate (Fig 1: optical cap 300 direct light to 400 detector - which implies the optical element 300 as a transmissive optical such as glass; since it is well-known that glass is used as optical element transmitting/direction light) where the optical cap (300) comprising an incident surface and an emission surface from which the light exits (220/230); and the detector (400) is external to the housing section that is different/external from holding housing section of the optoelectronic semiconductor chip that detect light (205/210) reflected and transmitted through the optical cap (Fig 1: 200 chip, 300 optical cap, 400 detector; even though the detector 400 is not outside the optical cap 300; however, limitation and the general interpretation of the claim referring the two elements detector 400 and emitter 200 are not within the same containment 520/530/510).
With respect to claim 3, Halbritter ‘908 shows comprising a light-shielding member disposed between the laser diode and the photodetector (Fig 1: side wall 500/light-shielding member between emitter 200 and detector 400).

Allowable Subject Matter
Claims 2, 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2: 

Claim 4: 
Comprising a protective element that is disposed in the glass cap and is electrically connected to the laser diode, wherein the protective element serves as the light-shielding member.
Claim 5: 
Comprising: a submount that is disposed in the glass cap and is located between the laser diode and the substrate, wherein a portion of the submount comprises a protrusion that serves as the light-shielding member.
Claim 6: 
Comprising a polarizer disposed in front of the photodetector.
Claim 9: 
wherein: the glass cap comprises a rear glass wall located on a side opposite the front glass wall with respect to the laser diode; and the photodetector is located on a rear side of the rear glass wall and is configured to detect the light transmitted through the rear glass wall.
				COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno et al. (US 2005/0169644) shows and discloses a semiconductor laser apparatus comprising a semiconductor and a sensor mounted on a base and encapsulated in a cap having glass lens output (TITLE; Abstract; Fig 2: 25 laser on submount, where laser and detector 70 mount on substrate 26, 38 output lens).

Sato et al. (US 4,338,577) shows and discloses a semiconductor laser apparatus comprising a semiconductor and a sensor mounted on a base and encapsulated in a cap having glass lens output (TITLE; Abstract; ; Fig 2, 9: 104, 105, 98, 97).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828